{¶ 58} I concur in affirming ERAC's finding that the restrictions are unreasonable. EPA has appealed this finding by ERAC as, unlike GEL, they have been adversely affected by this ruling. After having answered the question of reasonableness, there is no need to reach the issue of lawfulness. In accordance with R.C. 3745.05, the director's action must be affirmed if it is both reasonable and lawful. This court, after agreeing with ERAC that the director's action was not reasonable, should end its analysis there. The result of also addressing the issue of lawfulness is an advisory opinion. See N. Canton v. Hutchinson
(1996), 75 Ohio St.3d 112,114.
 {¶ 59} Issues involving lawfulness should be decided in future cases where its determination is relevant to the ultimate outcome of the case. Therefore, I dissent in part in that I do not believe this court should address the issue of lawfulness in this case.